                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


RICHARD BIVENS,

               Plaintiff,
                                                         Case No. 20-CV-1548
        v.

TARGET CORPORATION,

               Defendant.



                                  PROTECTIVE ORDER


       Based on the Stipulation of the parties and the factual representations set forth therein,

the Court finds that exchange of sensitive financial information and records between or among

the parties and/or third parties other than in accordance with this Order may cause

unnecessary damage and injury to the parties or to others. The Court further finds that the

terms of this Order are fair and just and that good cause has been shown for entry of a

protective order governing the confidentiality of financial information and records produced in

discovery.

       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c):

        1.      Definition of Confidential Information. The following shall constitute

Confidential Information:

                (a)    Social security numbers, employee identification numbers, and any
                       other information personal to individuals;

                (b)    Any medical or financial information concerning or related to Plaintiff
                       and any other former or present employee of Defendants;

                (c)    Non-public financial information of Defendants or any entity affiliated
                       with Defendants, including, but not limited to, information regarding
                       sales, earnings, profits, income, and/or financial status, and any wage

                                               1
             Case 2:20-cv-01548-NJ Filed 08/17/21 Page 1 of 8 Document 15
                     or benefit documentation or information regarding any employee or
                     former employee of Defendants;

              (d)    Information of Defendants that contains trade secrets, future business
                     plans, market analysis, confidential research, development,
                     commercial or other proprietary information;
              (e)    Personnel information that Defendants, Plaintiff or the person(s) to
                     whom such information refers may claim, understand, or believe to be
                     private, secret, or personal and entrusted to someone in the course and
                     scope of employment;

              (f)    Documents and/or information relating to any investigations or
                     studies of any aspect of Defendants’ business or operations;

              (g)    Any testimony specifically revealing Confidential Information as
                     defined in Paragraphs 1(a)-(f) above;

              (h)    Extracts and summaries prepared from such materials set forth in
                     Paragraphs 1(a)-(f) above; and

              (i)    Those portions of briefs, affidavits, and depositions, including exhibits
                     thereto, which contain or restate any Confidential Information.

      2.      Designation of Confidential Information.

              (a)    The parties shall indicate the confidential nature of documents and
                     other information to be produced and/or the confidential nature of
                     testimony by affixing the word “CONFIDENTIAL” thereon or by
                     identifying or by designating such documents, other information,
                     and/or testimony as Confidential Information in writing or on the
                     record in a deposition or other transcribed proceeding;

              (b)    The designation of CONFIDENTIAL shall appear on all documents
                     or information containing Confidential Information, including
                     portions of depositions, briefs, or correspondence. CONFIDENTIAL
                     designations to deposition transcripts shall be made on the record
                     during such deposition or within thirty days after the party desiring
                     such designation receives the transcript of such deposition. Unless
                     otherwise agreed, depositions shall be treated as confidential during
                     the thirty day period following receipt of the transcript; and

              (c)    If material is too voluminous or it is impracticable to designate the
                     material as Confidential Information, that material shall be so
                     designated in the transmittal letter.

      3.      Confidential Information shall be used solely for the preparation, trial and/or

settlement of the action, and shall not be communicated or used for any other purpose


                                              2
           Case 2:20-cv-01548-NJ Filed 08/17/21 Page 2 of 8 Document 15
whatsoever except as compelled by court order.

      4.      Confidential Information shall not be given, shown, made available,

communicated, or disclosed to anyone other than:

              (a)   The attorneys of record in this action and their associated attorneys,
                    paralegals, and staff members working on the action;

              (b)   The parties themselves;

              (c)   Any employees, advisors, or agents of the parties who assist the
                    attorneys of record in this action; provided, however, that before any
                    such person reviews or receives any Confidential Information, s/he
                    must read a copy of this Stipulation and agree in writing to abide by
                    the same by signing a document in the form of Exhibit A hereto unless
                    that person is otherwise authorized to review the Confidential
                    Information at issue in the normal course of their job duties;

              (d)   Independent consultants and/or experts retained by the parties to work
                    on the action; provided, however, that before any such consultant or
                    expert is shown or receives any Confidential Information, s/he must
                    read a copy of this Stipulation and agree in writing to abide by the
                    same by signing a document in the form of Exhibit A hereto;

              (e)   Any person shown on the face of the document to have authored or
                    received it;

              (f)   Witnesses interviewed by a party’s representatives or attorney, or
                    persons deposed in this lawsuit; provided, however, that before any
                    information, document or thing designated as Confidential
                    Information is shown to a witness, s/he must read a copy of this
                    Stipulation and agree in writing to abide by the same by signing a
                    document in the form of Exhibit A hereto unless that person is
                    otherwise authorized to review the Confidential Information at issue in
                    the normal course of their job duties;

              (g)   Stenographic reporters engaged for depositions or other proceedings
                    necessary to the conduct of the action;

              (h)   Such persons as the undersigned counsel shall mutually consent to in
                    writing or on the record prior to the proposed disclosure; and

              (i)   The Court and its staff.

      5.      Third parties producing documents in the course of this action may also

designate documents as CONFIDENTIAL, subject to the same protections and constraints


                                               3
           Case 2:20-cv-01548-NJ Filed 08/17/21 Page 3 of 8 Document 15
as the parties to the action. The parties shall treat such third-party designated

CONFIDENTIAL documents as Confidential Information pursuant to the terms of this

Stipulation.

       6.      If a party receiving documents objects to a Confidential Information

designation, within 21 days of receipt, the party objecting to the designation shall give

written notice of the objection to the party making the designation. Thereafter, the parties

agree to attempt to resolve the issue in good faith. If the matter is not resolved by the parties

themselves, the party seeking the change may move the Court for appropriate relief,

providing notice to any third party whose designation of produced documents as

Confidential Information in the action may be affected. The party asserting that the material

is Confidential Information shall have the burden of proving that the information in

question is within the scope of protection afforded by Federal Rules of Civil Procedure

26(c). Consistent with Civil L.R. 26(e)(2), the party challenging the designation of

confidentiality shall provide with such motion a statement as required by Civil L.R. 37. The

party prevailing on a motion regarding the designation of confidentiality is entitled to

recover as motion costs its actual attorney fees and costs attributable to the motion.

       7.      Except as expressly provided herein, nothing in this Stipulation is intended to

limit or have the effect of limiting any party’s right to make use of such information for any

purposes or uses permitted under the Federal Rules of Civil Procedure or the Federal Rules

of Evidence at any time during the pretrial preparation or trial of this case or any time up to

and including the entry of judgment. Accordingly, subject to the Rules of Evidence,

materials protected by this Stipulation may be offered in evidence at trial subject to such

protective measures as may be directed by the Court.

       8.      If, at the time of trial, counsel for any party includes any document containing


                                                4
            Case 2:20-cv-01548-NJ Filed 08/17/21 Page 4 of 8 Document 15
Confidential Information on that party’s Exhibit list, the Exhibit list shall include a notation

of “CONFIDENTIAL” as to the document in question to give the opposing party an

opportunity to address the use of said information.

       9.       In cases of surprise or for good cause shown, if, at the time of trial, counsel

intends to introduce any Confidential Information not covered by Paragraph 8, counsel

shall so inform the Court and opposing counsel and provide reasonable notice before such

Confidential Information may be submitted to the Court or provided to opposing counsel.

       10.      Neither the provisions of this Stipulation nor any failure by a party to

designate any information, document, or material as Confidential Information shall

constitute a waiver of the rights of a party to assert confidentiality with respect to the

information, document, or material meeting the definition of Confidential Information. Any

party who inadvertently fails to identify documents as Confidential Information shall

provide written notice of the error within 7 days of discovery of the error and substitute

appropriately designated documents. The information, document, or material identified will

be treated as if it had been originally designated as Confidential Information and will be

subject to the terms of this Stipulation. Any party who received the improperly designated

documents shall retrieve such documents from any persons not entitled to receive the

documents and shall return or destroy the improperly designated documents.

       11.      Any party who inadvertently discloses documents that are privileged or

otherwise immune from discovery shall, promptly upon discovery of such inadvertent

disclosure, so advise the receiving party and request that the documents be returned. The

receiving party shall return such inadvertently produced documents, including all copies,

within 14 days of receiving such a written request. Inadvertently produced documents

subject to this paragraph shall not operate to waive any privilege that applied to the


                                                5
             Case 2:20-cv-01548-NJ Filed 08/17/21 Page 5 of 8 Document 15
documents before the inadvertent disclosure. The party returning such inadvertently

produced documents may thereafter seek re-production of any such documents pursuant to

applicable law.

       12.      If a party files a document containing Confidential Information with the

Court, the party shall do so in compliance with the Electronic Case Filing Procedures for

the Eastern District of Wisconsin. Prior to disclosure at trial or a hearing, the parties may

seek further protections against public disclosure from the Court.

       13.      Within sixty days of the termination of this litigation, including any appeals,

counsel for any party that received Confidential Information from an opposing party shall

either return immediately to counsel for the disclosing party all Confidential Information

disclosed subject to this Stipulation or submit a written declaration that confidential

information the party received or sent to experts has been destroyed. Counsel shall be

entitled to retain, however, a set of all documents filed with the Court and all

correspondence generated in connection with the action.

       14.      The production of information and/or documents pursuant to this Stipulation

shall not constitute an admission that the information and/or documents are relevant,

discoverable, or admissible at any trial or hearing in this proceeding. The party producing

documents and/or information pursuant to this Stipulation does not waive any objections to

the admissibility of such documents and/or information at any hearing, trial, arbitration or

other proceeding.

       15.      Nothing in this Stipulation shall preclude any party from seeking further or

different protections from the Court under Federal Rule of Civil Procedure 26(c).

       16.      The obligations imposed by the Protective Order shall survive the termination

of this action, and the Court shall retain continuing jurisdiction to enforce the terms of the


                                                6
             Case 2:20-cv-01548-NJ Filed 08/17/21 Page 6 of 8 Document 15
Order.

     Dated at Milwaukee, Wisconsin this 17th day of August, 2021.


                                               BY THE COURT



                                               ________________________
                                               __
                                                _________
                                                        ____
                                                        __ ____
                                                             __________
                                                                     ________
                                               NANCY
                                                 ANCY JJOSEPH
                                               NAN
                                                 AN      OSEP
                                                         OS SEP
                                                             E H
                                               United States Magistrate Judge




                                           7
         Case 2:20-cv-01548-NJ Filed 08/17/21 Page 7 of 8 Document 15
                                     EXHIBIT A
                                 WRITTEN ASSURANCE

         I hereby acknowledge that I have received a copy of the Stipulation for Protective

Order entered in Bivens v. Target Corp, N.A., Civil Action No. 20-CV-1548-NJ. I have read

and understand the terms of the Stipulation, and I agree to be bound by all of the terms

thereof. I understand that any violation of the Stipulation may subject me to sanctions by

the Court.

         I shall not divulge any documents, or copies of documents, designated

CONFIDENTIAL obtained pursuant to the Stipulation, or the contents of such documents,

to any person other than those specifically authorized by the Stipulation. I shall not copy or

use such documents except for the purposes of this action and pursuant to the terms of the

Stipulation.

         As soon as practical, but no later than thirty days after final termination of this

action, I will return to the attorney from whom I have received them, any documents in my

possession designated CONFIDENTIAL and all copies, excerpts, summaries, notes,

digests, abstracts, and indices relating to such documents.

         I submit myself to the jurisdiction of the United States District Court, Eastern

District of Wisconsin, for the purpose of enforcing or otherwise providing relief relating to

the Stipulation.


Dated:




                                               8
           Case 2:20-cv-01548-NJ Filed 08/17/21 Page 8 of 8 Document 15
